13-3410 (L)
     United States v. Demott

 1                         UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3    
 4                                      August Term, 2015 
 5    
 6                 (Argued: March 9, 2016              Decided: October 9, 2018) 
 7    
 8                             Docket Nos. 13‐3410, 13‐4283, 14‐178 
 9    
10                                       
11                  _____________________________________ 
12                                       
13                      UNITED STATES OF AMERICA, 
14                                       
15                                 Appellee, 
16                                       
17                                     v. 
18                                       
19        CHARLES DEMOTT JR., ROSARIO GAMBUZZA, and ERNEST SNELL, 
20                                       
21                           Defendants‐Appellants.* 
22                  _____________________________________ 
23    
24   Before:          
25    
26                          LEVAL, POOLER, and WESLEY, Circuit Judges. 
27    
28          Defendants appeal from their convictions in the United States District 
29   Court for the Northern District of New York (Glenn T. Suddaby, J.).  
30   Defendants were convicted under the Controlled Substance Analogue 
31   Enforcement Act of 1986 (the “Analogue Act”), 21 U.S.C. §§ 802(32)(A), 813, of 
32   conspiracy to deal in “controlled substance analogues.” Defendants argue the 
33   Analogue Act is unconstitutionally vague as applied to these charges; that the 
34   evidence at trial was insufficient to support the convictions of Snell and 
35   Gambuzza; that the trial of Snell and Gambuzza was prejudiced by improper 
36   jury instructions relating to the knowledge element under the Analogue Act; 



     *
         The Clerk of Court is respectfully directed to amend the caption as set forth above.
                                                  1 
     13-3410 (L)
     United States v. Demott
 1   and that Gambuzza’s trial was prejudiced by the receipt of inadmissible 
 2   hearsay evidence.   
 3          Held, the Analogue Act is not unconstitutionally vague and the trial 
 4   evidence was legally sufficient. However, Snell and Gambuzza were 
 5   prejudiced by improper jury instructions on the knowledge element of the 
 6   Analogue Act, and Gambuzza was also prejudiced by the receipt of 
 7   inadmissible hearsay evidence. Accordingly, Demott’s conviction on his 
 8   guilty plea is AFFIRMED, and the convictions of Snell and Gambuzza are 
 9   VACATED. Their cases are REMANDED for retrial.  
10          Judge Richard C. Wesley concurs in this opinion and in addition by 
11   separate opinion. 
12    
13           
14                                          
15                                         STEVEN D. CLYMER (CARLA B. 
16                                         FREEDMAN, on the brief) for Grant C. 
17                                         Jaquith, UNITED STATES ATTORNEY FOR 
18                                         THE NORTHERN DISTRICT OF NEW YORK, 
19                                         Syracuse, NY. 
20                                          
21                                         JAMES SCOTT PORTER, Seneca Falls, NY 
22                                         for Charles Demott, Jr.; DONALD T. 
23                                         KINSELLA, Albany, NY for Rosario 
24                                         Gambuzza; JAMES P. EGAN (JAMES F. 
25                                         GREENWALD, on the brief), for LISA A. 
26                                         PEEBLES, OFFICE OF THE FEDERAL PUBLIC 
27                                         DEFENDER, Syracuse, NY, for Ernest 
28                                         Snell. 
29                                          
30   LEVAL, Circuit Judge: 

31          Defendants Rosario Gambuzza, Ernest Snell, and Charles Demott, Jr. 

32   appeal from their convictions under a Second Superseding Indictment (the 

33   “Indictment”) in the United States District Court for the Northern District of 

34   New York (Glenn T. Suddaby, J.). All three were convicted under the 


                                            2 
     13-3410 (L)
     United States v. Demott

 1   Controlled Substance Analogue Enforcement Act of 1986 (the “Analogue Act” 

 2   or the “Act”), 21 U.S.C. §§ 802(32)(A), 813, of conspiracy to deal in “controlled 

 3   substance analogues.” Demott pleaded guilty to Count 1, which charged 

 4   conspiracy to distribute and to possess with intent to distribute a controlled 

 5   substance analogue, reserving his right to challenge the constitutionality of 

 6   the Analogue Act on appeal. Gambuzza and Snell were tried before a jury 

 7   and convicted on Count 1, as well as on Count 2, which charged conspiracy to 

 8   import a controlled substance analogue in violation of 21 U.S.C. §§ 813, 

 9   960(a)(1) and (b)(3), and 963, and, in Gambuzza’s case, on 19 counts of money 

10   laundering, in violation of 18 U.S.C. §§ 1956(a)(2)(A) and 2(b).  

11          Defendants’ principal contentions are that the Analogue Act is 

12   unconstitutionally vague as applied to these charges; that the evidence at the 

13   trial was insufficient to support the convictions of Snell and Gambuzza for the 

14   drug offense; that the trial Defendants were prejudiced by improper jury 

15   instructions relating to the element of knowledge under the Analogue Act; 

16   and that Gambuzza’s trial was prejudiced by the receipt of inadmissible 

17   hearsay evidence. We agree with the latter two contentions and therefore 

18   vacate the convictions of Gambuzza and Snell by reason of errors in the jury 



                                             3 
     13-3410 (L)
     United States v. Demott

 1   instructions and the receipt of prejudicial, inadmissible hearsay evidence. 

 2   Otherwise, we reject Defendants’ arguments. We therefore affirm Demott’s 

 3   conviction on his guilty plea and remand for retrial of Snell and Gambuzza. 

 4                                  BACKGROUND 

 5          The Indictment charged Defendants with conspiring in and around 

 6   Syracuse, New York between January 2010 and April 2011 to import from 

 7   China and deal in two “controlled substance analogues”: 4‐

 8   methylmethcathinone (known as “4‐MMC” or “mephedrone”) and 4‐methyl‐

 9   n‐ethylcathinone (known as “4‐MEC”).1 The term “controlled substance 

10   analogues” refers to substances that are similar to those listed as “controlled 

11   substances” in Schedule I or II of the CSA, 21 U.S.C. § 812. “Controlled 

12   substance analogues” are statutorily defined (as further discussed below) as 

13   substances that are “substantially similar” to Schedule I or II controlled 

14   substances—both in their chemical structure and in their actual, intended, or 

15   represented effect on the central nervous system (or “pharmacological 


     1 While at the time of the conspiracy neither substance was listed in the 
     schedules of controlled substances set forth in the CSA, 21 U.S.C. § 812, 
     subsequently both have been added to Schedule I, so that, if the same conduct 
     were repeated today, the charges would directly allege violation of the CSA, 
     without reference to the Analogue Act.  

                                             4 
     13-3410 (L)
     United States v. Demott

 1   effect”). See Id. § 802(32)(A).2 Pursuant to § 813, “controlled substance 

 2   analogue[s],” when intended for human consumption, are treated for the 

 3   purposes of federal law as “controlled substance[s] in Schedule I” regulated 

 4   by the CSA.  

 5          In the trial of Snell and Gambuzza, the evidence showed a scheme that 

 6   originated with importations from China by co‐conspirator Vincent Cizenski 

 7   (who cooperated with the Government and testified against Snell and 

 8   Gambuzza at trial). Cizenski had previously used MDMA (3,4‐ 

 9   methylenedioxy‐N‐methamphetamine, also known as “Molly” or “ecstasy”), 

10   which is a controlled substance listed in Schedule I. In the course of searching 

11   the Internet for a similar drug, he came across a seller in China named Eric 

12   Chang (also known as Lei Zhang) who offered 4‐MMC, a chemical compound 

13   that was not, at the time, listed in the schedules of the CSA.  




     2 Although the wording of the statutory definition in § 802(32)(A) is arguably 
     unclear on this point, we assume for purposes of this opinion, as have all the 
     parties, that the requirement of substantial similarity in pharmacological 
     effect is in addition to the requirement of substantial similarity in chemical 
     structure. See United States v. Roberts, 363 F.3d 118, 121 (2d Cir. 2004) 
     (assuming that these elements are conjunctive, rather than disjunctive, 
     requirements).  
                                             5 
     13-3410 (L)
     United States v. Demott

 1          Cizenski began to order 4‐MMC from Chang and to sell the product to 

 2   others, including another co‐conspirator named William Harper, who also 

 3   cooperated with the Government and testified at trial. Harper sold the drug 

 4   to Gambuzza, and both Harper and Gambuzza subsequently ordered it 

 5   directly from Chang. Snell and Demott both purchased the drug from Harper, 

 6   with Snell at times giving Harper cocaine in exchange.  

 7          Chang initially sent the co‐conspirators 4‐MMC. He later began to fill 

 8   their orders with 4‐MEC instead. 4‐MEC, like 4‐MMC, was not listed in the 

 9   CSA schedules at the time of the conspiracy. A controlled purchase from 

10   Harper for “Molly” in July 2010 was filled with 4‐MMC. In contrast, 

11   controlled purchases from Harper in September and November 2010 were 

12   filled with 4‐MEC. Similarly, packages shipped from Chang’s company, CEC 

13   Limited, to Harper and Gambuzza in December 2010 were found, when 

14   seized by United States Customs and Border Protection (“Customs”) at the 

15   border, to contain 4‐MEC.  

16          When placing orders with Chang, the co‐conspirators (who paid with 

17   Western Union money orders) referred to 4‐MMC as “Mp,” signifying 

18   “mephedrone.” Joint Appendix (“App.”) 316‐17. In shipping the substances, 



                                            6 
     13-3410 (L)
     United States v. Demott

 1   Chang deceptively labeled them as “metal corrosion inhibitor” or “camphanic 

 2   acid.” Id. at 320. He usually included invoices reflecting false prices. The 

 3   conspirators, including Snell and Gambuzza, used coded language in 

 4   communicating with each other about the substances. For example, on one 

 5   intercepted phone call, Gambuzza asked Harper if he had any “extra tanning 

 6   sessions.” Id. at 378. Harper testified that this was code for 4‐MMC. On 

 7   another call, Harper told Gambuzza that the “stuff that we like is now 

 8   officially illegal in China,” referring again to the 4‐MMC they received from 

 9   Chang, which had recently been made illegal by Chinese law. Id. at 379.  

10          On April 12, 2011, law enforcement officials executed search warrants 

11   at the residences of Snell and Gambuzza. At Snell’s residence, they found 

12   plastic bags containing 4‐MEC and cocaine in the kitchen cabinets and in a 

13   Klondike ice cream bar box in the freezer. They also found a digital scale, a 

14   Tupperware dish, and a measuring spoon. At Gambuzza’s residence, they 

15   found a digital scale, small plastic baggies, a shipping receipt from CEC 

16   Limited, a receipt for a money transfer to CEC Limited, and a sender’s copy of 

17   a FedEx Ground order form for a shipment addressed to a co‐conspirator in 

18   California.  



                                             7 
     13-3410 (L)
     United States v. Demott

 1          With respect to the status of 4‐MMC and 4‐MEC as controlled 

 2   substance analogues, the government submitted expert testimony that both 

 3   substances are substantially similar in chemical structure to methcathinone, 

 4   which is listed in Schedule I, and that their pharmacological effect is 

 5   substantially similar to that of methcathinone and MDMA, which is also 

 6   listed in Schedule I.  

 7          In August 2011, a federal grand jury returned a six‐count indictment 

 8   naming Demott, Gambuzza, and Snell, as well as 19 others. In June 2012, that 

 9   indictment was replaced with a two‐count superseding indictment, which 

10   charged a conspiracy to distribute, to possess with intent to distribute, and to 

11   import a controlled substance analogue. All three Defendants moved to 

12   dismiss the superseding indictment on the ground that the Analogue Act is 

13   unconstitutionally vague. The district court denied the motions.   

14          The Second Superseding Indictment (described above), under which 

15   Defendants were convicted, was filed in January 2013. Demott and Snell each 

16   renewed their motions to dismiss it. The district court again denied the 

17   motions. Demott then pleaded guilty pursuant to a written agreement, 

18   reserving his right to appeal the denial of his motion to dismiss. Snell and 



                                             8 
     13-3410 (L)
     United States v. Demott

 1   Gambuzza were tried before a jury and were convicted on all counts. All 

 2   three now appeal. 

 3                                     DISCUSSION 

 4          I.     Vagueness 

 5          All three Defendants assert on this appeal that the Analogue Act is 

 6   unconstitutionally vague as applied to the facts of this case. Precedents 

 7   establish that a statute is unconstitutionally vague if it fails to define the 

 8   unlawful conduct with “sufficient definiteness that ordinary people can 

 9   understand what conduct is prohibited,” or if its vagueness makes the law 

10   unacceptably vulnerable to “arbitrary enforcement.” See Kolender v. Lawson, 

11   461 U.S. 352, 357‐58 (1983).  

12          We recognize that making criminality depend on the “substantial 

13   similarity” of a substance to an expressly prohibited substance inevitably 

14   involves a degree of uncertainty. Accord United States v. Makkar, 810 F.3d 1139, 

15   1143 (10th Cir. 2015) (“It’s an open question, after all, what exactly it means 

16   for chemicals to have a ‘substantially similar’ chemical structure—or effect.”). 

17   However, as the Supreme Court has recently explained, such “non‐numeric,” 

18   “qualitative standard[s]” abound in our law, and are not so inherently 



                                               9 
     13-3410 (L)
     United States v. Demott

 1   problematic as to independently render a statute void for vagueness. Sessions 

 2   v. Dimaya, 138 S. Ct. 1204, 1215 (2018) (internal quotation marks omitted). 

 3   Further, the viability of Defendants’ argument is substantially undercut by 

 4   the fact that the Supreme Court, our court, and other circuits have upheld the 

 5   Analogue Act against vagueness challenges. 

 6          In McFadden v. United States, the Supreme Court rejected a vagueness 

 7   challenge to the Analogue Act, characterizing the statute as “unambiguous.” 

 8   135 S. Ct. 2298, 2307 (2015). This court, as well, has upheld the Analogue Act 

 9   against similar vagueness challenges. See Roberts, 363 F.3d at 125‐26; United 

10   States v. Ansaldi, 372 F.3d 118, 123‐24 (2d Cir. 2004). Other circuits have 

11   reached the same conclusion.33 See United States v. Turcotte, 405 F.3d 515, 531‐


     3 Although the wording of the statutory definition in § 802(32)(A) is arguably 
     unclear on this point, we assume for purposes of this opinion, as have all the 
     parties, that the requirement of substantial similarity in pharmacological 
     effect is in addition to the requirement of substantial similarity in chemical 
     structure. See United States v. Roberts, 363 F.3d 118, 121 (2d Cir. 2004) 
     (assuming that these elements are conjunctive, rather than disjunctive, 
     requirements). Concern for whether a criminal statute gives adequate notice 
     of what conduct is prohibited is alleviated if a conviction is sustainable only if 
     the defendant knows that his conduct is illegal. See id. at 123 (“Because the 
     statute at issue here contains a scienter requirement, the defendants’ 
     vagueness challenge must be met with some measure of skepticism.” (citation 
     omitted)). In light of the Supreme Court’s explanation of the Act’s knowledge 
     requirement in McFadden, however, the persuasiveness of that proposition is 

                                             10 
     13-3410 (L)
     United States v. Demott

 1   32 (7th Cir. 2005) (collecting cases), abrogated on other grounds by United States 

 2   v. Novak, 841 F.3d 721, 729 (7th Cir. 2016).  

 3          Defendants seek to distance their case from those precedents by 

 4   arguing that the Analogue Act is unconstitutionally vague as applied to their 

 5   case because, at the time of the alleged conspiracy, there had been no 

 6   controlled, published human testing of 4‐MMC and 4‐MEC. They contend for 

 7   that reason that they had no notice that 4‐MMC and 4‐MEC were 

 8   substantially similar in pharmacological effect to any scheduled controlled 

 9   substance and that the statute was susceptible to an arbitrary, guesswork 

10   approach to enforcement. The argument is not persuasive. Controlled human 

11   testing is not required for an ordinary person to understand the similarity in 


     open to question. As described more fully below, according to McFadden’s 
     explanation of the Act’s knowledge requirement, it appears that a conviction 
     under the Analogue Act could be sustained notwithstanding a finding that 
     the defendant reasonably believed his conduct was lawful. McFadden 
     explained that the Analogue Act would be satisfied if a jury found the 
     defendant knew of the substantial similarity of his drug to a listed substance 
     in chemical structure and pharmacological effect, even if he also believed his 
     substance was legal. 135 S. Ct. at 2305. Thus, the Act’s knowledge 
     requirement, at least in some circumstances, is arguably not the sort of 
     “scienter requirement” that tends to “mitigate a law’s vagueness.” See Vill. of 
     Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 499‐500 (1982) 
     (relying in part on an ordinance’s scienter requirement that an item be 
     “marketed for use with illegal cannabis or drugs” to uphold the ordinance 
     against a vagueness challenge). 
                                              11 
     13-3410 (L)
     United States v. Demott

 1   “stimulant, depressant, or hallucinogenic effect,” 21 U.S.C. § 802(32)(A)(ii), of 

 2   one substance to another.  

 3          Defendants argue further that their theory of the susceptibility of the 

 4   statute to arbitrary enforcement is borne out by the Government’s assertion in 

 5   this case that a substance can satisfy the statutory definition of an analogue if 

 6   its chemical structure is substantially similar to the chemical structure of one 

 7   scheduled drug, while its pharmacological effect is substantially similar to the 

 8   pharmacological effect of another scheduled drug. The Government’s theory 

 9   of the case allowed for a finding that 4‐MMC and 4‐MEC were controlled 

10   substance analogues because they were substantially similar in chemical 

11   structure to one listed drug (methcathinone) and substantially similar in 

12   pharmacological effect to another listed drug (MDMA). Defendants contend 

13   that such a hybrid basis is not permissible under the terms of the statute and 

14   that the Government’s use of it shows that the vagueness of the statute invites 

15   arbitrary prosecution.  

16          We disagree. What Defendants characterize pejoratively as a “hybrid” 

17   theory of interpretation of the Act is clearly contemplated by the statute’s 




                                             12 
     13-3410 (L)
     United States v. Demott

 1   words. The Analogue Act defines a “controlled substance analogue” in  

 2   § 802(32)(A). It states:  

 3          Except as provided in subparagraph (C) [listing exceptions not 
 4          here relevant], the term “controlled substance analogue” means a 
 5          substance— 
 6          (i) the chemical structure of which is substantially similar to the 
 7          chemical structure of a controlled substance in schedule I or II;  
 8          (ii) which has a stimulant, depressant, or hallucinogenic effect on 
 9          the central nervous system that is substantially similar to or 
10          greater than the stimulant, depressant, or hallucinogenic effect on 
11          the central nervous system of a controlled substance in schedule I 
12          or II; or  
13          (iii) with respect to a particular person, which such person 
14          represents or intends to have a stimulant, depressant, or 
15          hallucinogenic effect on the central nervous system that is 
16          substantially similar to or greater than the stimulant, depressant, 
17          or hallucinogenic effect on the central nervous system of a 
18          controlled substance in schedule I or II. 
19    

20          The statute addresses chemical structure and pharmacological effect in 

21   separate provisions. Clause (i), the provision referring to chemical structure, 

22   instructs that the chemical structure of the substance must be substantially 

23   similar to the chemical structure of a controlled substance in Schedule I or II. 

24   Clauses (ii) and (iii) relate to pharmacological effect—the stimulant, 

25   depressant, or hallucinogenic effect of the substance on the central nervous 

26   system. They state that the stimulant, depressant, or hallucinogenic effect on 



                                             13 
     13-3410 (L)
     United States v. Demott

 1   the central nervous system, either actual, or as intended or represented, must 

 2   be substantially similar to or greater than the stimulant, depressant, or 

 3   hallucinogenic effect on the central nervous system of a controlled substance 

 4   in Schedule I or II. Nothing in the language of the Act suggests that the drug 

 5   listed in Schedule I or II that is substantially similar in chemical structure to 

 6   the analogue must be the same listed drug that is substantially similar to the 

 7   analogue in pharmacological effect. Accord United States v. Carlson, 810 F.3d 

 8   544, 553 (8th Cir. 2016) (“While an analogue substance must have a similar 

 9   chemical structure as a controlled substance, its physiological effects may be 

10   similar to a different controlled substance.”). Defendants’ argument that this 

11   aspect of their prosecution showed unacceptable vagueness of the Analogue 

12   Act is not persuasive.  

13          II.    Whether the Government Proved the Substances were Controlled 
14                 Substance Analogues 
15                  
16           Snell and Gambuzza next argue that the evidence was insufficient for 

17   the jury to conclude that 4‐MMC and 4‐MEC were controlled substance 

18   analogues. Conceding that the evidence established the chemical similarity of 

19   the substances to methcathinone, Defendants argue that the evidence was 

20   insufficient to establish their similarity in pharmacological effect to a 

                                              14 
     13-3410 (L)
     United States v. Demott

 1   Schedule I or II controlled substance. To succeed, Snell and Gambuzza must 

 2   meet the “heavy burden” of “show[ing] that no rational trier of fact could 

 3   have found all of the elements of the crime beyond a reasonable doubt.” 

 4   United States v. Caracappa, 614 F.3d 30, 43 (2d Cir. 2010) (internal quotation 

 5   marks omitted).  

 6          We reject the argument. The Government presented evidence from 

 7   which a reasonable juror could have concluded that 4‐MMC and 4‐MEC were 

 8   substantially similar in pharmacological effect to a Schedule I or II controlled 

 9   substance, as well as that the conspirators represented this to be so. First, 

10   there was expert testimony that 4‐MMC and 4‐MEC produced a stimulant 

11   effect similar to methcathinone and MDMA (both Schedule I controlled 

12   substances). Second, there was testimony from cooperating co‐conspirators 

13   that the experience of using 4‐MMC and 4‐MEC was similar to the experience 

14   of using MDMA. In addition, cooperating co‐conspirators testified that while 

15   selling 4‐MMC and 4‐MEC, they would “pass it off as Molly,” App. 260, or 

16   would tell customers it was “just like E [meaning ecstasy],” id. at 586‐87, 

17   referring to street names for MDMA. The evidence amply supported a finding 

18   that the pharmacological effects of 4‐MMC and 4‐MEC were, and were 



                                             15 
     13-3410 (L)
     United States v. Demott

 1   represented by the conspirators to be, substantially similar to the effects of 

 2   methcathinone or MDMA.  

 3          III.Sufficiency of Evidence of Gambuzza’s Involvement in the 
 4              Conspiracy  
 5               
 6          Gambuzza also challenges the sufficiency of the evidence with respect 

 7   to his involvement in the conspiracy. He argues that the evidence showed 

 8   only that he purchased from Chang, not that he ever sold. The argument is 

 9   frivolous. There was ample evidence from which a rational jury could have 

10   concluded that Gambuzza conspired with named co‐conspirators to import 

11   the analogues, distribute them, and possess them with intent to distribute. 

12   Harper testified that he and Gambuzza had used the substance together. 

13   When Gambuzza required increasingly large quantities of it, he taught 

14   Gambuzza how to order the substance directly from Chang. There was ample 

15   evidence of distribution by Gambuzza, including the large volume of his 

16   importations from Chang (multi‐kilo quantities for which he paid $72,800 in a 

17   one‐year period) and the seizure by law enforcement authorities at his 

18   residence of a shipping receipt for a package sent to a co‐conspirator, a digital 

19   scale, and baggies. Furthermore, there was substantial evidence of his 

20   conspiratorial undertaking with Chang, who was also a charged co‐

                                             16 
     13-3410 (L)
     United States v. Demott

 1   conspirator, to import and distribute the analogue substances. This evidence, 

 2   considered together, was sufficient for a rational jury to conclude that 

 3   Gambuzza was a participating member of the charged conspiracy. 

 4          IV.      Jury Instructions on Knowledge 

 5          Defendants argue their convictions must be set aside because of two 

 6   alleged errors in the jury instructions:4  

 7          (1) They contend that under McFadden, courts must give a jury 

 8                instruction that requires the jury to find that a defendant knew that 

 9                the substances were controlled “under the CSA or Analogue Act, as 

10                opposed to any other federal or state laws,” 135 S Ct. at 2306 n.3, 

11                and that the district court here failed to so instruct. 

12          (2) They contend the district court violated the requirements of 

13                McFadden by telling the jury that “knowledge of, or intent to violate 

14                the law is not an element of the offense.” App. 978. 




            4 This court considers a jury instruction erroneous “if it misleads the 
     jury as to the correct legal standard or does not adequately inform the jury of 
     the law. When conducting this review, we examine the charges as a whole to 
     see if the entire charge delivered a correct interpretation of the law.” United 
     States v. Silver, 864 F.3d 102, 118 (2d Cir. 2017) (citations, footnote, and internal 
     quotation marks omitted).  
      
                                                 17 
     13-3410 (L)
     United States v. Demott

 1   We address each in turn. 

 2          i. The District Court’s Failure to Charge that Defendants Needed to 
 3          Know the Substances were Controlled “under the CSA or Analogue 
 4          Act.” 
 5           
 6          In McFadden, the Supreme Court rejected the conclusion of the Court of 

 7   Appeals that the sole knowledge requirement for conviction under the 

 8   Analogue Act was the “inten[t] for human consumption.” 135 S. Ct. at 2306 

 9   (internal quotation marks omitted). The Court held that “the Government 

10   must prove that a defendant knew that the substance with which he was 

11   dealing was ‘a controlled substance,’ even in prosecutions involving an 

12   analogue.” Id. at 2305. Accordingly, the Court held that the jury charge at 

13   issue in that case (“McFadden had to knowingly and intentionally distribute a 

14   mixture or substance that has an actual, intended, or claimed 

15   [pharmacological effect] substantially similar to that of a controlled 

16   substance”) failed to “fully convey the mental state required by the Analogue 

17   Act.” Id. at 2307 (internal quotation marks and brackets omitted).  

18          The Court explained that the Analogue Act requires that an analogue 

19   intended for human consumption “be treated, for the purposes of any Federal 

20   law as a controlled substance in schedule I,” 21 U.S.C. § 813, so that the 



                                            18 
     13-3410 (L)
     United States v. Demott

 1   knowledge requirement for prosecutions under the Analogue Act is derived 

 2   from the CSA. McFadden, 135 S. Ct. at 2304‐05. The CSA, in 21 U.S.C.  

 3   § 841(a)(1), makes it unlawful “for any person knowingly or intentionally to 

 4   manufacture, distribute, or dispense, or possess with intent to manufacture, 

 5   distribute, or dispense, a controlled substance,” and other provisions prohibit 

 6   “knowingly or intentionally” importing “a controlled substance.” Id. § 960(a); 

 7   see also id. § 952(a) (defining “[u]nlawful acts” to include a person “knowingly 

 8   or intentionally import[ing] or export[ing] a controlled substance”). The 

 9   CSA’s knowledge requirement applies both to the particular prohibited verbs 

10   (e.g., distribute, import, etc.) and to the object of the verbs (“a controlled 

11   substance”). McFadden, 135 S. Ct. at 2304. Accordingly, in a prosecution under 

12   the CSA, the Court held, “the Government [must] prove that a defendant 

13   knew he was dealing with a ‘controlled substance,’” and an analogous 

14   requirement applies “in prosecutions involving an analogue.” Id. at 2305 

15   (emphasis added). Because the trial court had not instructed the jury in that 

16   manner, the Supreme Court remanded for consideration of whether the error 

17   was prejudicial or harmless. 




                                              19 
     13-3410 (L)
     United States v. Demott

 1          The McFadden Court rejected the government’s contention that the 

 2   knowledge requirement would be satisfied by proof that “the defendant 

 3   knew he was dealing with an illegal or regulated substance under some law.” 

 4   Id. at 2306 (emphasis added) (internal quotation marks omitted). The Court 

 5   explained, “Section 841(a)(1) . . . requires that a defendant knew he was 

 6   dealing with ‘a controlled substance.’” Id. Citing the CSA’s definition of a 

 7   controlled substance (“a drug or other substance . . . included in schedule I, II, 

 8   III, IV, or V of part B of this subchapter,” 21 U.S.C. § 802(6)), the Court said, 

 9   “That term includes only those drugs listed on the federal drug schedules or 

10   treated as such by operation of the Analogue Act. It is not broad enough to 

11   include all substances regulated by any law.” Id. (internal citations omitted).  

12          The Supreme Court noted that circumstantial evidence may be used to 

13   prove the requisite knowledge. In footnote 1, the Court noted that, in 

14   undertaking to prove mens rea, the Government frequently, and properly, 

15   offers circumstantial evidence, such as of “a defendant’s concealment of his 

16   activities, evasive behavior with respect to law enforcement, knowledge that a 

17   particular substance produces a ‘high’ similar to that produced by controlled 

18   substances, and knowledge that a particular substance is subject to seizure at 



                                              20 
     13-3410 (L)
     United States v. Demott

 1   customs.” Id. at 2304 n.1. In footnote 3, referring to prosecutions in which the 

 2   government offers the types of circumstantial evidence previously mentioned 

 3   in footnote 1, the Court announced, “In such cases, it will be left to the trier of 

 4   fact to determine whether the circumstantial evidence proves that the 

 5   defendant knew that the substance was a controlled substance under the CSA 

 6   or Analogue Act, as opposed to under any other federal or state laws.” Id. at 

 7   2306 n.3 (emphasis added). The Court thus stated that circumstantial 

 8   evidence, such as furtive conduct, may be legally sufficient to establish the 

 9   requisite knowledge under the Analogue Act. 

10          The Court went on to say that there are two ways for the Government 

11   to establish the requisite knowledge. Id. at 2305. As to the first alternative, for 

12   prosecutions involving a listed substance (i.e., prosecutions directly under the 

13   CSA), the government can prove the defendant knew the substance was a 

14   “controlled substance . . . actually listed on the federal drug schedules.” Id. 

15   Analogously, in prosecutions involving an analogue, the Government can 

16   prove the defendant knew the substance was “treated as such by operation of 

17   the Analogue Act,” id., i.e., the defendant knew that the substance was treated 

18   as a controlled substance actually listed on the federal drug schedules. In 



                                               21 
     13-3410 (L)
     United States v. Demott

 1   either case, the Government does not need to show that the defendant knew 

 2   the identity of the substance. Id. The Court explained that proof under this 

 3   alternative could include, for example, “past arrests that put a defendant on 

 4   notice of the controlled status of a substance.” Id. at 2304 n.1.  

 5          As to the second way of proving the required knowledge for 

 6   prosecutions under the CSA (involving listed substances), the Court said that 

 7   the Government can prove a defendant knew the identity of the listed drug 

 8   he was distributing (for example, heroin), even if he did not know that the 

 9   drug was listed in the schedules. Id. at 2304.5 The analogous method for drugs 

10   covered by the Analogue Act, however—unlike the case of a listed drug such 

11   as heroin—would require more than simply proving that the defendant knew 

12   what substance he was dealing in (such as “4‐MMC” or “mephedrone”). The 

13   Court explained that because analogues are not actually listed in the federal 

14   drug schedules, a defendant who knows he is distributing mephedrone, 

15   unlike a defendant who knows he is distributing heroin, does not know “all 


     5 As Chief Justice Roberts observed, this theory of knowledge is most 
     appropriate for “well‐known drugs such as heroin,” where “a defendant’s 
     knowledge of the identity of the substance can be compelling evidence that he 
     knows the substance is controlled.” McFadden, 135 S. Ct. at 2307 (Roberts, C.J., 
     concurring in part and concurring in judgment). Lesser known drugs will not 
     necessarily give rise to the same inference.  
                                              22 
     13-3410 (L)
     United States v. Demott

 1   of the facts that make his conduct illegal.” Id. at 2305. To know all of the facts 

 2   that make his conduct illegal, the defendant must know the characteristics of 

 3   the substance that qualify that substance as an analogue—that is, its 

 4   substantial similarity to a Schedule I or II controlled substance in chemical 

 5   structure and actual, intended, or represented effect on the central nervous 

 6   system. Id.  

 7          Although clarifying in some respects, McFadden also created ambiguity 

 8   regarding the particular showing required under the first permissible method 

 9   of proving knowledge. McFadden made clear that the defendant must know 

10   that the drug at issue was “controlled.” Id. But a requirement to know that a 

11   substance was “controlled” could mean different things. For example, it could 

12   mean knowing that the substance was generally illegal (without knowing 

13   whether federal or state law controlled); knowing that the substance was 

14   illegal specifically under federal law (as opposed to state law); or knowing that 

15   the substance was illegal under the particular controlling statute, such as the 

16   CSA or Analogue Act. McFadden expressly rejected the first proposition, id. at 

17   2306, but was unclear as between the second two. The opinion variously 

18   described the mental state requirement as: knowledge that “the substance in 



                                             23 
     13-3410 (L)
     United States v. Demott

 1   question was a ‘controlled substance’ under federal law,” id. at 2306 n.3; 

 2   knowledge that “[the defendant] was dealing in some controlled substance—

 3   that is, one actually listed on the federal drug schedules or treated as such by 

 4   operation of the Analogue Act,” id. at 2305; and knowledge “that the 

 5   substance was a controlled substance under the CSA or Analogue Act, as opposed 

 6   to any other federal or state laws,” id. at 2306 n.3 (emphasis added); see also id. at 

 7   2302 (“[The] knowledge requirement is met if the defendant knew that the 

 8   substance was controlled under the CSA or the Analogue Act, even if he did 

 9   not know its identity.”);6 id. at 2305 (“A defendant need not know of the 

10   existence of the Analogue Act to know that he was dealing with ‘a controlled 

11   substance.’”). 




     6 Which of these alternative formulations was correct was an issue going 
     beyond the holding of the case, as it had no possible effect on the outcome of 
     case before the court. McFadden’s holding, as explained above, is that the 
     instruction given at trial “did not fully convey the mental state required,” id. 
     at 2307; and that the government must establish that the defendant “knew he 
     was dealing with ‘a controlled substance,’” id. at 2302. As to the Court’s 
     further discussions of how the knowledge element might be proved—
     whether requiring a showing of knowledge that the substance was (i) listed 
     on the federal drug schedule or treated as such by operation of the Analogue 
     Act, or (ii) controlled “under the CSA or Analogue Act, as opposed to under 
     any other federal or state laws,” id. at 2306 n.3—the Court’s disposition of the 
     case would have been the same regardless of which specification was the 
     correct one.  
                                               24 
     13-3410 (L)
     United States v. Demott

 1          Defendants challenge the district court’s failure to charge in accordance 

 2   with McFadden’s narrowest formulation, that, under the first alternative, 

 3   Defendants must be shown to have known that their substances were 

 4   “controlled under the CSA or the Analogue Act.” Id. at 2302, 2306 n.3. 

 5   Defendants point out that the district court did not instruct the jury precisely 

 6   in accordance with that formulation. Instead, the district court instructed the 

 7   jury that the Government had to prove that Defendants knew the substances 

 8   with which they dealt were “controlled or regulated by federal drug abuse 

 9   laws.” App. 978. 

10          Defendants are correct that McFadden did at times describe the 

11   knowledge element as knowledge that a substance is “controlled under the 

12   CSA or the Analogue Act.” 135 S. Ct. at 2302, 2306 n.3. But, as noted above, 

13   the Court did not adhere consistently to this narrow articulation.  

14          Furthermore, in stating that circumstantial evidence may suffice to 

15   establish knowledge, the Court explicitly approved examples of 

16   circumstantial evidence that would not support a logical inference that the 

17   defendant knew anything about the CSA or Analogue Act (“a defendant’s 

18   concealment of his activities, evasive behavior with respect to law 



                                            25 
     13-3410 (L)
     United States v. Demott

 1   enforcement, knowledge that a particular substance produces a ‘high’ similar 

 2   to that produced by controlled substances, and knowledge that a particular 

 3   substance is subject to seizure at customs,” id. at 2304 n.1). Ordinarily, 

 4   circumstantial evidence can prove only what can be logically inferred from 

 5   the facts shown. “[E]vasive behavior,” knowledge that a substance produces a 

 6   high, and knowledge that a substance is subject to seizure at customs, simply 

 7   do not show that a defendant knows the identity of the statute he is violating. 

 8   Id.  

 9           Given McFadden’s deviations from this narrow articulation of the 

10   knowledge requirement and other factors discussed below, we believe that 

11   the formulation requiring knowledge of the CSA or Analogue Act was not the 

12   Supreme Court’s intended standard. It seems highly unlikely that the 

13   Supreme Court could have believed that Congress intended its drug 

14   prohibitions to apply only to defendants who are aware of the identity of the 

15   statute that makes their conduct illegal. Such a requirement would have 

16   created very substantial problems for many conventional trials of traffickers 

17   in drugs that are listed on the CSA’s schedules. It is a rare case in which a 

18   drug dealer is shown to have known he was violating the CSA. Many 



                                             26 
     13-3410 (L)
     United States v. Demott

 1   prosecutions would need to be dismissed—and convictions vacated on 

 2   appeal—for absence of evidence showing either awareness of the CSA or 

 3   knowledge of the identity of the illegal substance being trafficked. In 

 4   addition, numerous convictions would need to be overturned by reason of 

 5   faulty jury instructions because, prior to McFadden, few (if any) trial courts 

 6   instructed juries that the government needed to prove the defendant knew 

 7   the substance he dealt in was controlled expressly by the CSA. The same 

 8   would be true for many prosecutions under the Analogue Act. 

 9          In light of all these considerations, we understand McFadden’s first 

10   method not to require proof that the defendant knew the substance was 

11   controlled by the CSA or Analogue Act, but rather to require proof that the 

12   defendant knew that the substance in question was a “controlled substance,” 

13   i.e., was controlled by federal drug laws. Id. at 2305. Other courts have 

14   applied McFadden similarly. See United States v. Al Haj, 731 Fed. App’x 377, 

15   378‐79 (5th Cir. 2018) (per curiam) (holding that evidence of the defendant’s 

16   “evasive behavior,” including his use of code names and the false labeling of 

17   packages, was sufficient to prove that the defendant “knew he was 

18   distributing a controlled substance” as required by McFadden); United States v. 



                                             27 
     13-3410 (L)
     United States v. Demott

 1   Anwar, 880 F.3d 958, 967‐68 (8th Cir. 2018) ), reh’g denied 880 F.3d 958 (March 

 2   2, 2018) (holding that evidence of the defendant’s furtive conduct, and of his 

 3   knowledge that the substance produced a high, was sufficient to support a 

 4   conviction for distribution of a controlled substance or controlled substance 

 5   analogue); United States v. Louis, 861 F.3d 1330, 1333‐34 (11th Cir. 2017) 

 6   (holding that the “government’s evidence of presence and flight” was 

 7   insufficient to support a conviction for conspiracy to deal in a controlled 

 8   substance). 

 9          Here, the district court’s instruction that the government had to that 

10   Defendants knew the substances were “controlled or regulated by federal 

11   drug abuse laws” complies with the Analogue Act and with McFadden. While 

12   the charge did not explicitly name the CSA, neither did it charge in the 

13   manner that the McFadden Court explicitly rejected, i.e., that a defendant must 

14   know the substance is controlled by “some law.” McFadden, 135 S. Ct. at 2306. 

15   We also observe that, while, technically, “the federal drug abuse laws” is a 

16   broader term than “the CSA,” the two terms mean virtually the same thing, as 

17   the CSA is the central provision of the federal drug abuse laws. The district 

18   court’s instruction came very close to literal conformity to what the McFadden 



                                             28 
     13-3410 (L)
     United States v. Demott

 1   Court said, even in its narrowest characterization of the knowledge 

 2   requirement. We find no error in the jury instruction that, to prove 

 3   knowledge, the government must prove that Defendants knew the substances 

 4   were “controlled or regulated by federal drug abuse laws.” App. 978. 

 5          ii. The District Court’s Instruction that “Knowledge of . . . the Law is 
 6          not an Element of this Offense.” 
 7           
 8          Snell and Gambuzza next argue that their convictions must be vacated 

 9   because some of the court’s instructions—either given during the presentation 

10   of evidence, in the jury charge at the close of the evidence, or in response to 

11   jury questions—conveyed to the jury, contrary to the Supreme Court’s later 

12   elaborations in McFadden, that knowledge of the law was not an element of 

13   the offense. Examples of the problematic instructions are as follows:   

14          (a) To prove this element [of a defendant’s knowledge], the government 
15              need not show . . . that the defendant knew that he might be 
16              involved in some sort of criminal activity. This is because knowledge 
17              of or intent to violate the law, is not an element of this offense. App. 978 
18              (emphasis added). 
19           
20          (b) [O]ne or both [defendants] may have been told that this substance 
21              was legal. That is not a defense to these charges. I can tell you that 
22              heroin is legal, [and ask you to] go out in the street and sell it. If you 
23              go out in the street and sell heroin and you get arrested, it’s not a 
24              defense to say that guy told me it was legal. App. 1023 (emphasis 
25              added). 
26    


                                               29 
     13-3410 (L)
     United States v. Demott

 1          To the extent that these instructions communicated (or might have 

 2   communicated) to the jury that knowledge of the law is not an element of the 

 3   offense so that a defendant’s belief that the substance was not controlled by 

 4   law is not a defense, these instructions were not compatible with the analysis 

 5   set forth in McFadden. They effectively deprived Defendants of the ability to 

 6   defend against the Government’s evidence on the knowledge element. 

 7          As described above, McFadden stated that a conviction under the 

 8   Analogue Act requires the government to prove that a defendant “knew he 

 9   was dealing with ‘a controlled substance,’” 135 S. Ct. at 2302. It is readily 

10   apparent that the district court’s instruction that knowledge of the law is not 

11   an element was inconsistent with this requirement. To the extent the jury 

12   might have found Defendants guilty under the first alternative way of 

13   proving knowledge, the jury would have been required to find that 

14   Defendants knew that the substances they dealt in were “controlled 

15   substances,” meaning that they were controlled under federal drug laws. The 

16   jury was thus required to find, under this alternative, that Defendants knew 




                                             30 
    13-3410 (L)
    United States v. Demott

1   some law. It therefore cannot be, as the district court instructed, that 

2   “knowledge of . . . the law is not an element of the offense.”7 


    7  Our finding of error in the district court’s charge that knowledge of the law 
    is not an element of the offense appears inconsistent with our pre‐McFadden 
    ruling in Ansaldi, 372 F.3d at 128, which upheld the trial court’s rejection of 
    the defendants’ request to charge that they should be acquitted if they did not 
    know they were breaking the law. The inconsistency, however, is not with the 
    substance of Ansaldi’s rejection of the requested charge, but with the 
    explanation given. The two‐pronged standards enunciated by the Supreme 
    Court in McFadden demonstrate the impropriety of both the charge requested 
    by the Ansaldi defendants and the charge here given by the district court.  
            McFadden explained that there are two alternative ways of proving the 
    requisite knowledge under the Analogue Act. The first alternative (showing 
    that the defendant knew that the substance he dealt in was treated as 
    controlled by the law) requires proof that the defendant knew some law; the 
    second alternative (showing the defendant knew the substance’s features) 
    does not. The instruction requested by the Ansaldi defendants was defective 
    because it was not restricted to the first alternative. The Ansaldi court was 
    thus consistent with McFadden in refusing to give the overbroad charge. 
            The charge given by the district court in our case—that ignorance of the 
    law is no defense—would have been consistent with McFadden if it had been 
    limited to the second alternative. But, just as the Ansaldi defendants erred in 
    failing to limit their request to the first alternative, the trial court here erred in 
    failing to limit its charge to the second alternative. Had the charge been 
    restricted to proof of guilt based on the second alternative, it would have been 
    permissible, because, according to McFadden, ignorance of the law is not a 
    defense when guilt is shown by proving the defendants’ awareness of the 
    substantial similarity of the analogue substance to a listed substance. 135 S. 
    Ct. at 2306. But see id. at 2308 (Roberts, C.J., concurring in part and concurring 
    in judgment) (“But when there is a legal element in the definition of the 
    offense, a person’s lack of knowledge regarding that legal element can be a 
    defense. And here, there is arguably a legal element in Section 841(a)(1)—that 
    the substance be controlled.”(internal citations and quotation marks 

                                              31 
     13-3410 (L)
     United States v. Demott

 1          The district court’s analogy to heroin, which was offered to elucidate 

 2   the concept that mistake of law was not a defense, was also misleading. It 

 3   suggested to the jury that the knowledge requirement with respect to 

 4   Defendants’ dealings in analogue substances was the same as it would have 

 5   been had they been dealing in heroin, which is a listed substance. But, under 

 6   McFadden, evidence of dealing in heroin with the knowledge that it is heroin 

 7   is sufficient to support a conviction. As for analogue substances, in contrast, 

 8   more is required. McFadden stated that a defendant’s knowledge of the 

 9   identity of an analogue substance he dealt in (e.g., 4‐MMC or 4‐MEC) would 

10   not be sufficient. Under the second alternative, the government would be 

11   required to prove the defendant knew the features that brought the analogue 


     omitted)). Because the district court did not so restrict the charge, the charge 
     applied equally to the first alternative—which, contrary to the court’s 
     instruction, does require proof of knowledge of law. Our rejection of the 
     district court’s instruction in this case is thus consistent with the Ansaldi 
     court’s rejection of the defendants’ requested charge in that case.  
            On the other hand, Ansaldi’s explanation of its ruling—that 
     “[k]nowledge of, or intent to violate, the law is simply not an element of [an 
     Analogue Act violation],” 372 F.3d at 128—was irreconcilable with McFadden 
     (and with this opinion) because it was not limited to the second alternative.  
     Had Ansaldi explained its ruling by saying that “knowledge of, or intent to 
     violate, the law is not an element under the second alternative means of proof” of 
     an Analogue Act violation, it would have been consistent with McFadden and 
     with this opinion. 
      
                                             32 
     13-3410 (L)
     United States v. Demott

 1   substance within the scope of the Act—its substantial similarity to a listed 

 2   drug, both as to chemical composition and pharmacological effect.  

 3          These erroneous instructions were not harmless. “Instructional error is 

 4   harmless only if it is ‘clear beyond a reasonable doubt that a rational jury 

 5   would have found the defendant guilty absent the error.’” United States v. 

 6   Moran‐Toala, 726 F.3d 334, 344 (2d Cir. 2013) (quoting Neder v. United States, 

 7   527 U.S. 1, 18 (1999)). On the record before us, we cannot conclude, beyond a 

 8   reasonable doubt, that the verdicts for Snell and Gambuzza would have been 

 9   the same absent these errors. Knowledge of the illegality of 4‐MMC and 4‐

10   MEC was one of the central contested issues at trial. A key aspect of Snell’s 

11   defense was a co‐conspirator’s testimony that he told Snell the substances 

12   were legal. Gambuzza’s attorney focused nearly exclusively on knowledge in 

13   summation, pointing out that Gambuzza used his real address and bank 

14   account when ordering the substances from China, and that co‐conspirators 

15   had represented the drugs to be legal.  

16          It is true that the Government produced considerable circumstantial 

17   evidence suggesting that Snell and Gambuzza knew of the drugs’ illegality 

18   under federal law—for example, that they spoke in coded language about 



                                            33 
     13-3410 (L)
     United States v. Demott

 1   their shipments and knew the packages were subject to seizure at Customs. 

 2   However, given the existence of contrary evidence, and the centrality of this 

 3   issue at trial, we cannot conclude beyond a reasonable doubt that a rational 

 4   jury would have convicted Snell and Gambuzza were it not for the erroneous 

 5   instructions that “knowledge of . . . the law is not an element of the offense” 

 6   and belief that the substance was legal is “not a defense to these charges.” 

 7           Judged by the standards later announced by the Supreme Court in 

 8   McFadden, those instructions failed to explain the law correctly as to the 

 9   element of guilty knowledge, and Defendants were prejudiced by the errors. 

10   Snell and Gambuzza are therefore entitled to a new trial on Counts One and 

11   Two. 

12           V.   Sufficiency of Evidence of Defendants’ Knowledge 
13                 
14           We next consider the contention by Snell and Gambuzza that the trial 

15   evidence was insufficient to show they possessed the requisite knowledge to 

16   sustain their convictions. We reject their argument. There was substantial 

17   circumstantial evidence to support a finding that they knew that their 

18   dealings violated federal drug laws.  




                                              34 
     13-3410 (L)
     United States v. Demott

 1          As described in footnote 1 of McFadden, there was evidence of 

 2   Defendants’ “concealment of [their] activities, . . . and [of their] knowledge 

 3   that [their] substance [was] subject to seizure at customs.” McFadden, 135 S. 

 4   Ct. at 2304 n.1. Intercepted text messages between Snell and Harper 

 5   communicated in coded language about packages that had been seized at 

 6   customs. In intercepted communications between Gambuzza and Harper, 

 7   Gambuzza asked in code for “extra tanning sessions”—referring to 

 8   mephedrone. App. 378. And Chang’s shipments from China were falsely 

 9   labeled as metal corrosion inhibitor or camphanic acid, and were 

10   accompanied by invoices reflecting false prices.  

11          VI.    Hearsay 

12          Gambuzza contends also that his conviction must be vacated because 

13   his trial was prejudiced by inadmissible, prejudicial hearsay evidence. At the 

14   start of trial, Detective Shane LaVigne, who investigated the conspiracy, was 

15   asked by the prosecutor to tell the jury how he got involved in an 

16   investigation of dealings in “Molly” in Syracuse. He answered that “a source” 

17   came to him and advised him that “there’s a new type of Molly in Syracuse,” 

18   and clarified that “Molly” signifies the “purest form powder MDMA.” App. 



                                            35 
     13-3410 (L)
     United States v. Demott

 1   141‐42. He recounted that the source had told him that Harper was the 

 2   “primary distributor” of the Molly, that “Rosario Gambuzza was also on 

 3   approximately the same level as [Harper],” and that “Gerry Gero, Vincent 

 4   Cizenski, [and] Johnny May” “were also involved in this organization that 

 5   was trafficking Molly.” Id. at 145.  

 6          The detective further quoted his source as having told him “that there 

 7   was going to be a narcotics transaction slash robbery in the 300 block of 

 8   Montgomery Street,” where “there would be a black Cadillac owned by 

 9   Rosario Gambuzza and there was a kilo of cocaine in the trunk. . . . [D]uring 

10   the transaction where that kilo was going to be sold, . . . a third‐party would 

11   be conducting a robbery.” Id. at 142‐43.  

12          LaVigne explained that “[an] informant is someone we build credibility 

13   to, based on their information. We have to corroborate things they tell us to 

14   make sure they are telling us correct information and to deem them reliable 

15   and credible.” Id. at 144. He then confirmed that he was “able to make use of 

16   this informant,” id., apparently meaning that he had confirmed the 

17   informant’s reliability. He added that such tips were a sort of information 

18   “often relied upon by law enforcement regarding investigations.” Id. at 141.  



                                             36 
     13-3410 (L)
     United States v. Demott

 1          LaVigne’s testimony relaying the statements he had heard from the 

 2   informant was inadmissible hearsay to the extent it might be considered by 

 3   the jury “for the truth of the matter asserted” in the informant’s quoted 

 4   statements. Fed. R. Evid. 801(c) (“’Hearsay’ means a statement that: (1) the 

 5   declarant does not make while testifying at the current trial or hearing; and 

 6   (2) a party offers in evidence to prove the truth of the matter asserted in the 

 7   statement.”). When Defendant objected on hearsay grounds, the prosecutor 

 8   argued, and the district court agreed, that the evidence was permissible 

 9   because it was offered not for the truth of the informant’s statements but as 

10   “background of what [LaVigne] did, why he went to this location.” App. 143.  

11          In a trial of Gambuzza for conspiracy to deal in analogues of Molly 

12   (MDMA), the content of the informant’s statements about Gambuzza’s high‐

13   level involvement in trafficking “a new type of Molly” (as well as other 

14   drugs) was highly prejudicial to Gambuzza, especially as the unnamed 

15   informant, who was the source of the information, was not present on the 

16   witness stand to be cross‐examined by Gambuzza’s lawyer as to his basis for 

17   making those statements. The prejudice was intensified by the detective’s 

18   assurances to the jury that the informant’s reliability had been verified and 



                                             37 
     13-3410 (L)
     United States v. Demott

 1   that such information is “often relied upon by law enforcement,” which was 

 2   difficult to reconcile with the Government’s contention that this evidence was 

 3   not offered for the truth of the informant’s assertions.  

 4          The Government now wisely concedes that this evidence was hearsay. 

 5   It should not have been offered. How LaVigne got involved in an 

 6   investigation of dealings in Molly in Syracuse had little or no relevance to any 

 7   issue before the jury. To the extent the informant’s statements to LaVigne 

 8   might have had some slight insignificant relevance, as explaining why the 

 9   detective went to the 300 block on Montgomery, this could have been 

10   adequately conveyed by eliciting that an informant had given information 

11   about expected activities at that location, without repeating the information 

12   about Gambuzza’s dealings in the new form of Molly, of the kilo of cocaine in 

13   his trunk, or of the planned “narcotics transaction slash robbery.” The vast 

14   majority of LaVigne’s report of his source’s tips had no proper role in the 

15   Government’s evidence other than to communicate to the jury incriminating 

16   hearsay information about Gambuzza.  

17          While hearsay may at times be received to explain relevant background 

18   circumstances, see United States v. Reyes, 18 F.3d 65, 70 (2d Cir. 1994) 



                                             38 
     13-3410 (L)
     United States v. Demott

 1   (collecting cases), we explained in Reyes that the propriety of resort to such 

 2   hearsay depends heavily on “whether the probative value of this evidence for 

 3   its non‐hearsay purpose is outweighed by the danger of unfair prejudice 

 4   resulting from the impermissible hearsay use of the declarant’s statement.” Id. 

 5   In this instance, the value of the non‐hearsay use to explain LaVigne’s actions 

 6   was practically nil, while the prejudice flowing from the jury’s consideration 

 7   of the content of the informant’s tip was substantial and obvious. 

 8          The Government nonetheless argues that the receipt of the hearsay 

 9   evidence was harmless in the context of the evidence against Gambuzza. We 

10   disagree. “In order to uphold a verdict in the face of an evidentiary error, it 

11   must be highly probable that the error did not affect the verdict.” United States 

12   v. Dukagjini, 326 F.3d 45, 61 (2d Cir. 2003) (internal quotation marks omitted). 

13   “A district court’s erroneous admission of evidence is harmless ‘if the 

14   appellate court can conclude with fair assurance that the evidence did not 

15   substantially influence the jury.’” United States v. Al‐Moayad, 545 F.3d 139, 164 

16   (2d Cir. 2008) (quoting United States v. Garcia, 291 F.3d 127, 143 (2d Cir. 2002)). 

17   Here, we cannot conclude “with fair assurance” that the hearsay evidence did 

18   not “substantially influence the jury.” Id. (internal quotation marks omitted). 



                                             39 
     13-3410 (L)
     United States v. Demott

 1   The testimony, which was offered at the very beginning of the trial, indicated 

 2   that Gambuzza was a “primary distributor” of Molly and that he would be 

 3   involved in a “narcotics transaction slash robbery” involving a kilo of cocaine 

 4   in the truck of his car. The Government, in addition, sought to bolster the 

 5   credibility of the hearsay by eliciting LaVigne’s testimony that he had 

 6   personally assessed and verified the informant’s credibility. The potential 

 7   prejudice of this testimony was substantial. Although it is true that the 

 8   Government offered ample additional evidence against Gambuzza, we cannot 

 9   conclude—given the highly prejudicial nature of the testimony—that the 

10   testimony did not have a “substantial and injurious effect or influence on the 

11   jury’s verdict.” United States v. Groysman, 766 F.3d 147, 155 (2d Cir. 2014) 

12   (internal quotation mark omitted).  

13          The Government argues that Gambuzza did not make a timely 

14   objection to the introduction of this hearsay. We disagree. When the 

15   Government began this line of inquiry, Gambuzza objected on the ground of 

16   hearsay; the district court overruled the objection without explanation. As the 

17   questioning proceeded, Gambuzza renewed the objection. The district court 

18   overruled the objection again, notwithstanding that LaVigne had already 



                                             40 
     13-3410 (L)
     United States v. Demott

 1   quoted the informant to the effect that “there’s a new type of Molly in 

 2   Syracuse,” and that “there was going to be a narcotics transaction slash 

 3   robbery in the 300 block of Montgomery Street” involving “William Harper, 

 4   and . . . Rosario Gambuzza,” and had validated the informant’s tip as “a form 

 5   of information often relied upon by law enforcement.” App. 141‐42. 

 6   Gambuzza had objected sufficiently. He was not obliged to repeat the 

 7   objection for every further iteration of this prejudicial hearsay. 8 

 8                                    CONCLUSION 

 9   Demott’s conviction on his guilty plea is AFFIRMED. The convictions of Snell 

10   and Gambuzza are VACATED. Their cases are REMANDED for further 

11   proceedings consistent with this opinion.9   




     8   We have considered Defendants’ other challenges to the conduct of the trial 
     and find them to be without merit. We express no view on Snell’s and 
     Gambuzza’s challenges to their respective sentences. 
     9
        In view of footnote 7, supra, prior to publication, this opinion has been 
     circulated among the active judges of this court.
                                              41 
                                                                                             


WESLEY, Circuit Judge, concurring: 
 
       I agree that McFadden v. United States, 135 S. Ct. 2298 (2015) presents some 

significant interpretive challenges with respect to the Federal Analogue Act (the 

“Act” or the “Analogue Act”). I write separately only to offer my views on how 

McFadden requires us to resolve this case.  


       The Controlled Substances Act (the “CSA”) prohibits the distribution of a 

“controlled substance,” 21 U.S.C. § 841, which it defines as any drug or substance 

listed  on  schedules  I  through  V.  Id.  §§ 802(6),  812(b).  The  CSA  also  gives  the 

Attorney General the authority to add or remove substances from the CSA by rule. 

Id. § 811(a). The current schedules are codified in the Code of Federal Regulations, 

21 C.F.R. §§ 1308.11–1308.15.  


       Congress enacted the Analogue Act, 21 U.S.C. § 813, in 1986 in response to 

a proliferation of dangerous designer drugs that were beyond the reach of the CSA 

because  they  were  not  listed  on  the  CSA  schedules.  As  the  Senate  Judiciary 

Committee explained in considering the bill that eventually became the Act, “the 

purpose  of  this  legislation  [is]  to  prohibit  persons  who  specifically  set  out  to 

manufacture  or  to  distribute  drugs  which  are  substantially  similar  to  the  most 

dangerous controlled substances from engaging in this activity.” S. Rep. No. 99‐
196  at  5  (1985)  (internal  quotation  marks  omitted).  The  Act  was  necessary,  the 

Committee  report  explained,  because  law  enforcement  authorities  often  found 

themselves  one  step  behind  underground  chemists  who,  through  “molecular 

tinkering,” were able to create new and dangerous drugs not listed on the CSA 

schedules.  Id.  at  1–2,  5.  The  parallel  House  bill  reflected  the  same  concerns.  See 

H.R. Rep. No. 99‐848 at 4 (1986).1  


       Consistent with its purpose of regulating designer drugs, the Act treats a 

controlled substance analogue that is sold for human consumption “as a controlled 

substance in schedule I” for the purposes of federal law. McFadden, 135 S. Ct. at 

2303  (quoting  21  U.S.C.  § 813).  A  controlled  substance  analogue,  in  turn,  is  any 

substance, “the chemical structure of which is substantially similar to [that] of a 

controlled  substance  in  schedule  I  or  II”  (the  chemical  structure  element),  and 

“which  has  [an  actual,  claimed,  or  intended]  stimulant,  depressant,  or 


1 The report from the House Committee on the Judiciary explained that Congress was 
called  to  act  after  the  Attorney  General  and  the  Drug  Enforcement  Agency  expressed 
concerns  that  even  with  expedited  “emergency  scheduling,”  the  lag  time  between  the 
identification of a designer drug and its official listing on the CSA was still three to five 
months.  Id.  at  3.  The  problem  with  the  emergency  scheduling  procedure,  the  Senate 
report  explained, is  that  it “is entirely  reactive  and can only operate after a  controlled 
substance analog has already been shown to pose a severe risk to public health.” S. Rep. 
No. 99‐196 at 2. Thus, the House report concluded, “[t]he only way to effectively protect 
the public is to investigate and prosecute these [illicit] chemists for their new discoveries 
prior to formal control of the drugs.” H.R. Rep. No. 99‐848 at 5.  


                                               2 
hallucinogenic effect on the central nervous system that is substantially similar to 

or  greater  than  [that]  of  a  controlled  substance  in  schedule  I  or  II”  (the 

physiological effect element). 21 U.S.C. § 802(32)(A).  


       McFadden clarified the elements that the Government must prove to support 

a conviction for distribution of a controlled substance analogue. Specifically, the 

Act defines an analogue in terms of its chemical structure and its actual, claimed, 

or intended physiological effects. Id. If a substance qualifies as an analogue, it is 

treated exactly like a schedule I controlled substance. McFadden, 135 S. Ct. at 2304–

05  (quoting  21  U.S.C.  § 813).  The  CSA  contains  a  “knowingly  or  intentionally” 

mens  rea  requirement,  21  U.S.C.  § 841(a)(1);  the  Analogue  Act  therefore  also 

includes a knowledge element. McFadden, 135 S. Ct. at 2305.2 




2  The  Senate  Judiciary  Committee  that  drafted  the  precursor  to  the  Analogue  Act  was 
explicit about this requirement:  
       [T]o be found guilty, an offender’s manufacture, distribution, or possession 
       of an illicit substance must have been knowing or intentional; that is, the 
       offender  must  have  known  or  intended  that  he  was  manufacturing, 
       distributing, or possessing a substance that he knew or intended to have the 
       characteristics  of  a  controlled  substance  analog  as  defined  in  section  3  of 
       this legislation. 
S. Rep. No. 99‐196 at 4. 


                                                 3 
       Simply  put,  to  sustain  a  conviction  under  the  Analogue  Act,  McFadden 

requires  that  the  Government  prove  the  defendant:  “(1) distributed  a  substance 

that had the chemical structure of an analogue and the actual, intended, or claimed 

physiological effects of an analogue;”3 “(2) intended that the substance be used for 

human consumption;” and (3) knew either the substance’s (a) regulatory and legal 

status  under  federal  law  or  (b) chemical  composition  and  physiological  effects. 

United  States  v.  McFadden,  823  F.3d  217,  223  (4th  Cir.  2016)  (interpreting  the 

Supreme  Court’s  McFadden  decision  on  remand).  Only  the  third  element—

knowledge—is genuinely at issue in this appeal. 


       As  Judge  Leval’s  opinion  correctly  explains,  McFadden  identified  and 

expanded upon the two methods of establishing knowledge. Supra at 21–23. Under 

the  second  method  described  in  McFadden—not  at  issue  in  this  case—the 

Government  may  produce  evidence  that  the  defendant  knew  the  chemical 

composition and physiological effects of the substance he was selling, regardless 




3 A substance has the chemical structure of an analogue if it is “substantially similar to 
[that]  of  a  controlled  substance  in  schedule  I  or  II,”  and  a  substance  has  the  actual, 
intended,  or  claimed  physiological  effects  of  an  analogue  if  it  has  a  “stimulant, 
depressant, or hallucinogenic effect on the central nervous system that is substantially 
similar to or greater than [that] of a controlled substance in schedule I or II.” 21 U.S.C. 
§ 802(32)(A). 


                                                  4 
of whether the defendant knew the legal status of the substance. McFadden, 135 S. 

Ct. at 2305.4 Indeed, this is what happened in McFadden: on remand to the Fourth 

Circuit,  the  court  held  that  the  Government  had  introduced  “overwhelming” 

evidence  that  McFadden  had  “thorough  and  detailed  knowledge  of  [the] 

chemicals [he was convicted of selling], their chemical structures, their effects, and 

their  similarity  to  other  controlled  substances.”  McFadden,  823  F.3d  at  226–27. 

However,  the  Government  will  rarely  be  able  to  meet  that  standard;  it  is  an 

unusual  case  in  which  a  defendant  is  a  chemist  with  a  special  propensity  for 

manufacturing designer drugs. But see id. at 226–28 (finding that the Government 

presented  “overwhelming  evidence”  that  McFadden  “had  knowledge  of  the 

analogues’  chemical  structures  and  physiological  effects”);  Breaking  Bad  (AMC 

television broadcast 2008–13), http://www.amc.com/shows/breaking‐bad.  




4  Chief  Justice  Roberts,  concurring  in  the  judgment  and  concurring  in  part,  wrote 
separately in McFadden to explain that he parted ways with the majority’s conclusion that 
the Government can satisfy the knowledge requirement under the CSA or Analogue Act 
“by  showing  that  the  defendant  knew  the  identity  of  the  substance  he  possessed,” 
regardless of whether he knew  that the  substance was controlled. Id.  at 2307 (Roberts, 
C.J., concurring) (quoting id. at 2304 (majority opinion)). The problem that Chief Justice 
Roberts  identified  is  that  ignorance  of  the  law  can  be  a  defense  when  the  offense’s 
definition includes a legal element; in federal drug prosecutions, “there is arguably a legal 
element . . . —that  the  substance  be  ‘controlled.’”  Id.  at  2308.  Where,  like  here,  the 
Government brings a case under the first method of proof—that the defendant knew the 
substance was illegal under federal law—Chief Justice Roberts’s concern is not present.  


                                                5 
       Only the first method of proof described in McFadden is at issue here. Under 

that method of proof, the Government may produce evidence that the defendant 

knew that he was dealing “some controlled substance—that is, one actually listed 

on  the . . . schedules  or  treated  as  such  by  [the  Analogue  Act]—regardless  of 

whether he knew the particular identity of the substance.” McFadden, 135 S. Ct. at 

2305. In other words, the Government may prove knowledge by showing that the 

defendant knew he was selling a controlled substance analogue (a substance that 

is  illegal  under  federal  law),  even  if  he  did  not  know  the  chemical  structure  or 

physiological effects of that substance. The Government will rely on this means of 

proving knowledge in the vast majority of cases brought under the Act, and, in 

general, the Government will use circumstantial evidence to satisfy its burden.5 

For example, the Government might introduce evidence that a defendant behaved 

surreptitiously, concealed evidence in a manner consistent with the sale of illegal 

drugs,  was  told  that  the  substance  was  illegal,  or  knew  that  the  substance  was 

likely  to  be  seized  at  customs.  See  id.  at  2304  n.1  (describing  circumstantial 


5  It  is  unlikely  but  not  impossible  that  the  Government  will  be  able  to  produce  direct 
evidence  of  the  defendant’s  mental  state.  Consider,  for  example,  a  person  who  is 
convicted of selling an analogue and is sent to prison. If the person were released from 
prison before the analogue was listed on the CSA schedules, and then charged a second 
time with selling the same analogue, the Government would have direct evidence of the 
defendant’s knowledge that the substance is regulated under the Analogue Act.  


                                                  6 
evidence of knowledge that may be sufficient to support a conviction under the 

Act). That kind of evidence supports the knowledge element because it raises an 

inference that the defendant was aware of the substance’s legal status. Thus, if the 

circumstantial  evidence,  taken  together,  establishes  beyond  a  reasonable  doubt 

that a defendant knew he was selling a substance that was illegal under federal 

law,  the  Government  has  met  its  burden.  Id.  This  is  the  type  of  evidence  the 

Government used in its attempt to prove knowledge in this case. 


       Gambuzza  and  Snell  challenge  the  jury  instructions  that  produced  their 

convictions. That challenge presents two straightforward questions of law: (1) was 

it  reversible  error  for  the  district  court  to  tell  the  jury  that  the  defendants  must 

have known that they were selling substances that were “controlled or regulated 

by the federal drug abuse laws,” App. at 978, and (2) was it reversible error for the 

district court to instruct the jury that “knowledge of or intent to violate the law is 

not an element” of the Analogue Act, id. at 978, 1023. I agree with Judge Leval’s 

opinion that the answers to the questions are, respectively, no and yes. My only 

quarrel with his opinion has to do with how much analysis of McFadden and its 

difficulties is necessary to reach those answers.  




                                                7 
       On the first question, Judge Leval concludes that there was no error because 

the court’s instruction—“controlled by the federal drug abuse laws”—was “very 

close to literal conformity to what the McFadden Court said.” Supra at 28‐29. That 

is  all  we  need  to,  or  should,  say.  On  the  second  question,  a  similarly  limited 

amount of analysis is necessary: a prosecution under the Analogue Act requires 

that  the  Government  prove  the  defendant  knew  he  was  selling  a  controlled 

substance.  The  court  here  told  the  jury  that  knowledge  is  not  an  element  of  a 

prosecution under the Analogue Act; that instruction was error. See McFadden, 135 

S.  Ct.  at  2303–05.  The  only  remaining  question  is  whether  that  error  was  so 

prejudicial that we must vacate the drug convictions, and I agree that it was. Supra 

at 33‐34. Knowledge was the only truly disputed element in this trial, and once the 

court told the jury that knowledge was not an element at all, the jury had no choice 

but to convict. Under the harmless error standard, I agree with the majority that 

Snell and Gambuzza are entitled to have their convictions vacated. See Arizona v. 

Fulminante, 499 U.S. 279, 306–07 (1991); Chapman v. California, 386 U.S. 18, 24 (1967).  


       It is our job to decide the case before us and to interpret McFadden in a way 

that provides guidance to the district courts. To the extent we can, we should avoid 

replicating any confusion the Supreme Court sowed with McFadden.  



                                             8 
      I do not disagree with Judge Leval that McFadden raises as many questions 

as it answers. I simply see no need to dwell on the difficulties it presents when 

they do not impair our resolution of this case. When one boils McFadden down to 

its  essential  holding,  all  the  jury  instructions  need  say  about  knowledge  in  a 

prosecution under the Analogue Act is that the defendant must have known that 

he or she was dealing in a controlled substance. I respectfully concur. 




                                            9